--------------------------------------------------------------------------------

Exhibit 10.1
 
 
[LETTERHEAD OF TESSCO TECHNOLOGIES INCORPORATED]


May 26, 2015


Mr. Said Tofighi
[Address on File]


Dear Said:


Following up on our discussions, this letter sets forth our agreement regarding
your departure from TESSCO, including the period of transition and the amendment
of the terms of your Severance and Restrictive Covenant Agreement dated February
9, 2009 (the “2009 Severance Agreement”).


1.        Your departure from TESSCO culminates our recent discussions about
your current and future interests and activities and balancing these interests
with the needs of TESSCO’s business. As such, it represents a mutual decision to
separate and, strictly speaking, it is neither a termination of your employment
without Cause by TESSCO nor a resignation (either with or without Good Reason)
on your part, as those terms are used in the 2009 Severance Agreement. In other
words, the 2009 Severance Agreement does not squarely address the situation.


2.        In particular, as we have discussed and you have acknowledged, TESSCO
is not obligated to make any severance payments to you under Section 3.3 of the
2009 Severance Agreement as a consequence of your departure. By the same token,
however, in order to expedite the implementation of our mutual decision to
separate and in consideration of your undertakings as described below, and in
view of your more than 20 years of service and enormous contributions to TESSCO
from its earliest days as a public company, TESSCO will make the payments and
provide the benefits described in paragraph 3 (subject to the conditions stated
there).


3.        TESSCO will pay you a severance amount equal to 100% of your annual
base salary (which is $345,000), in two installments of $172,500 (less
applicable taxes and such other amounts as we are authorized or required by law
to deduct). As noted below, your agreed departure date is August 28, 2015.
Consequently, these payments will be made to you on August 28, 2015 (your last
day as a TESSCO employee) and on April 1, 2016, subject to the following
conditions:



A. Not later than August 1, 2015, you have executed and delivered (and do not
thereafter revoke) the General Release attached as Exhibit 1 to this letter
agreement (which, regardless of when it is executed and delivered, will be
deemed effective on and as of August 28, 2015);




B. Between the date of this letter and August 28, 2015, your employment is not
terminated for “Cause” within the meaning of subsection (a), (c), (d), or (e) of
Section 2.2 of the 2009 Severance Agreement (but not subsection (b) of that
Section, which is hereby deleted);

--------------------------------------------------------------------------------

Mr. Said Tofighi
May 26, 2015
Page 2
 

--------------------------------------------------------------------------------

C. From August 28 through and including February 28 , 2016, you have not
accepted a position as, or served as or performed any of the material duties of,
an executive or senior management employee of any business enterprise
(regardless of whether that business enterprise competes to any extent with
TESSCO); and




D. From August 28 through and including February 28, 2016, you have continued to
abide by all of the restrictions and obligations under 2009 Severance Agreement
(as amended by this letter agreement), including those set forth in Section 3.7
and Section 4 of the 2009 Severance Agreement (as well as any other
post-employment obligations you may have under the TESSCO Code of Conduct).



Of course, the restriction in paragraph C above is not intended (1) to preclude
you in any way from being involved (in a leadership capacity or otherwise) in
the activities of any nonprofit charitable, educational, or religious
organization, (2) to otherwise limit you in pursuing charitable and
philanthropic endeavors, (3) to prohibit you from serving on the board of or as
a consultant to a business enterprise that does not in any way compete with
TESSCO, provided you are not employed full-time by such enterprise, or (4) to
prohibit you from the continued ownership or management of, or employment by,
the business of which you currently are (and have since 2011 been) a partial
owner in conducting its usual business activities of owning, managing, leasing,
and selling real estate.


4.        As noted above, we have agreed that your last day as a TESSCO employee
will be August 28, 2015. During the period from the date of this letter through
August 28, we will work together to wind down your efforts and transition your
duties and responsibilities. You will continue to receive 100% of your current
base salary (and your employee benefits) through the end of this period, i.e.,
through August 28. (You will also be entitled to and will receive in the first
payroll after your termination date your accrued but unused paid time off in
accordance with TESSCO’s normal policies.) As part of this transition, we have
agreed that you will step down as Senior Vice President of Global Manufacturer
Supply Chain & Ventev Innovations effective as of the date of your signature on
this letter, and during this period we will be realigning your duties and
responsibilities as we determine appropriate to achieve an orderly and efficient
transition.


5.        The payments described in paragraph 3 above are in lieu of any and all
payments or benefits to which you might otherwise be entitled by reason of your
separation from TESSCO (whether under the 2009 Severance Agreement or any other
plan, agreement, arrangement, or understanding), other than vested benefits to
which you are entitled under TESSCO’s qualified retirement plans and your rights
to continuation coverage under COBRA. Although you will be entitled to 100% of
your current base salary plus your existing benefits through August 28, 2015,
i.e., your last day as a TESSCO employee, you will not be eligible for or
entitled to participate in or receive any benefit from TESSCO’s Value Share
Program for Fiscal Years 2016 or 2017. Should you predecease the date or dates
on which the amounts described in paragraph 3 become payable, those amounts will
be paid to your estate or other successor in interest (subject, of course, to
your prior compliance with the conditions stated in paragraph 3).

--------------------------------------------------------------------------------

Mr. Said Tofighi
May 26, 2015
Page 3
 

--------------------------------------------------------------------------------

6.        This letter is not intended to modify the terms of your Performance
Stock Unit Agreements in any way. Because you were still employed by TESSCO on
May 1, 2015, you were entitled to receive any previously earned Performance
Shares (including any that were earned for the Fiscal Year 2015) that were
otherwise distributable on or about that date. However, you will not be eligible
to earn any Performance Shares for the Fiscal Year 2016, nor will you be
entitled to receive any Performance Shares earned for prior Fiscal Years that
might otherwise become distributable (or “vested”) after the May 2015
distribution date, all of which will be forfeited (except and to the extent that
any such previously earned Performance Shares may, in accordance with the terms
of the applicable Performance Stock Unit Agreements, become distributable to you
either because a “Change in Control” occurs, or because there is a termination
of your employment on account of “Disablity” or by reason of death, between the
date of this letter and August 28, 2015). Because your departure is the result
of a mutual decision to separate, you acknowledge that it is not the result of,
nor will it be treated as, either a termination of your employment by TESSCO or
a termination of your employment by you with Good Reason, as those terms are
used in your Performance Stock Unit Agreements.


7.        Finally, although the provisions of this letter supersede in all
respects the provisions in Section 3 of the 2009 Severance Agreement regarding
any rights you may have to payments or benefits by virtue of the termination of
your employment, the 2009 Severance Agreement otherwise remains in effect. In
particular, you continue to be bound by your obligations under Section 3.7
(Termination Obligations) and Section 4 (Restrictive Covenants) of the 2009
Severance Agreement, which remain in full force and effect, enforceable by
TESSCO in accordance with their terms. For this purpose, your “Date of
Termination” will mean August 28, 2015 and “Restriction Period” will mean the
one-year period beginning on that date and ending on August 28, 2016.


Said, if the above fully and accurately sets forth our understanding, please so
confirm by signing and returning to me a copy of this letter.



   
Very truly yours,
         
/s/Robert B. Barnhill, Jr.
         
Robert B. Barnhill, Jr.
   
Chairman, President, and CEO



CONFIRMED AND AGREED:


/s/ Said Tofighi

SAID TOFIGHI
Date: May 26, 2015
 

--------------------------------------------------------------------------------